This is a companion case to that of Fred P. Cone, J.M. Lee and W.V. Knott, as Constituting the Board of Administration, et al.,
v. State, ex rel. Florida Securities, Inc., known as case No. 2961, 185 So. 151, in which opinion and judgment has been this day entered. See page 339 of this report.
The opinion and judgment in this case is affirmed upon the grounds stated in the order of affirmance of the companion case.
So ordered.
TERRELL, C.J., and WHITFIELD, BROWN, BUFORD and CHAPMAN, J.J., concur. *Page 345